DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.

CLAIM INTERPRETATION
The claims are no longer being interpreted under the interpretation scheme provided in 35 U.S.C. §112(f). 

Claim Objections
Claims 6-10 are objected to because of the following informalities: 
Claims 1 and 12 recite, “the lowest priority”, which as best understood by the Examiner, should be amended to recite, “the lowest priority sensor”.  
Claims 2-11 and 13-21 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As an initial matter, under the Alice Framework Step 1 analysis, claims 1 and 3-21 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1 and 3-11 claim a machine and claims 12-21 claim a process.
Regarding claim 1: 
Under the Alice Framework Step 2A prong 1, the claim recites an abstract idea by reciting the mental process of “analyzing the recorded measurement data acquired from each of the plurality of physical sensors to form recorded measurement data” because the broadest reasonable interpretation of analyzing the data includes analyzing a list of measurement data from each of a plurality of sensors and determining a minimum or maximum (which only requires mental judgement) for each of the plurality of physical sensors [0040] [0043], which is a step that may be performed mentally [Examiner note: in light of the specification, the claims do not require the creation of a separate “analyzed measurement data” as the “analyzed measurement data” appears to be “formed” by the mere act of analyzing the recorded measurement data, which thereby transforms it into “analyzed measurement data”]. Furthermore, the claims recite an additional abstract idea by reciting the mental process of “setting a priority for each of the plurality of physical sensors based on the analyzed measurement data” because the broadest reasonable interpretation of setting the priority includes determining a lower priority for one of two sensors based on the analyzed measurement data indicating that the one sensor had a minimum value of 10, and determining a higher priority for the other of two sensors based on the analyzed measurement data indicating that the other sensor had a minimum value of 0 [0040] [0043]. Finally, the claims recite a further abstract idea by reciting the mental process of “selecting data to be deleted from the recorded measurement data according to association with a lowest priority sensor among the plurality of physical sensors, the lowest priority sensor having been determined based on the analyzed measurement data, to form selected data”, which encompasses determining data to be deleted based on the results of the previous mental process, which may be as simple as determining to delete data from sensor A out of sensors A and B because sensor A has a priority of 1 and sensor B has a priority of 2, and can therefore be performed mentally as it only involves the judgement determining a sensor with a lower priority. The Examiner notes that adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claims recite the additional elements of the abstract idea being performed by “a data management system comprising a processor and computer readable instructions which when executed by the processor perform a method using a plurality of physical sensors comprising” such that each step is performed “by control of the processor”. However, these elements are recited at a high level of generality (i.e. only as a generic processor with instructions for performing generic computer functions of storing, performing calculations/analyzing, selecting, and deleting) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim recites the additional elements of “acquiring from each of the plurality of physical sensors, measurement data generated by measuring a measurement target” and “recording the measurement data acquired from each of the plurality of physical sensors to form recorded measurement data”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception or selecting a particular source or type of data to be manipulated as it is analogous to other limitations found to be mere data gathering by the courts such as obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) or selecting a particular source or type of data to be manipulated such as selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, this limitation only amounts to mere data gathering and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)]
The claim recites the additional element of “deleting the selected data from the recorded measurement data”. However, this limitation only recites the idea of a solution or outcome (i.e. delete low priority sensor data) and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result other than the abstract idea by itself. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015) [MPEP 2106.05(f)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis performed above, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea with the additional requirement to requirement to “apply it” by a reciting the idea of a solution or outcome and mere instructions to apply the abstract idea by a generic processor with instructions to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components, and reciting the idea of a solution or outcome (which results in mere instructions to apply the abstract idea) cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional steps of receiving the sensor data and recording the sensor data are insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional. For example, courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 as well understood, routine, and convention activity. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible.
Regarding claim 3:
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1 and additionally modifies the mental process of “analyzing the recorded measurement data...” to include a mathematical calculation to “calculate a variance of the recorded measurement data acquired from each of the plurality of physical sensors during a predetermined period” as well as an additional mental process of determining “the priority for each of the plurality of physical sensors such that sensors among the plurality of physical sensors having a smaller variation are set to a lower priority than sensors among the plurality of sensors having a greater variation” for which the broadest reasonable interpretation includes the mental judgment (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]) that a sensor with a variance of 2 should have lower priority than a sensor with a variance of 3. ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Accordingly, claim 3 only recites further abstract ideas and therefore the additional limitations (i.e. all abstract ideas) from claim 3 do not make claim 3 patent eligible for analogous reasons to those indicated above for claim 1.  
Regarding claims 4 and 5: 
Claims 4 and 5 recite additional abstract ideas in the form of an additional calculation and an additional mental process in a fashion analogous to claim 3. Claims 4-5 are therefore not patent eligible for reasons analogous to claim 3. 
Regarding claims 6-10: 
Claims 6-8 only modify the abstract idea from claim 1 of the mental process of determining the priority of a sensor in a way that does not preclude the abstract idea from being performed mentally. 
For example, in regards to claim 6, in response to being presented with new measurement data, or determining that a triggering event has occurred, a person may mentally redetermine priorities for plurality of physical sensors (i.e. dynamically). 
For example, in regards to claim 7, in response to mentally determining that a predetermined amount of time has lapsed (i.e. an hour) a person may mentally redetermine priorities for plurality of physical sensors. 
For example, in regards to claim 8, a person may mentally determine to redetermine the priorities of a plurality of sensors according to the maximum measurement value of each sensor rather than a minimum measurement value of each sensor (i.e. a criterion for setting the priority is changed for each of the sensors). 
For example, in regards to claim 9, in response to being presented with new measurement data, or determining that a triggering event has occurred, a person may mentally redetermine priorities for plurality of physical sensors (i.e. in response to the occurrence of a predetermined evet). 
For example, in regards to claim 10, a person may mentally determine to redetermine the priorities of a plurality of sensors according to the maximum measurement value of each sensor rather than a minimum measurement value of each sensor (i.e. a criterion for setting the priority is changed for each of the sensors). 
Accordingly, claims 6-10 are rejected according to a similar analysis to that performed for claim 1. 
Regarding claim 11: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional elements of “sending an undeleted portion of the recorded measurement data acquired from each of the plurality of physical sensors after the selected data is deleted”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception or selecting a particular source or type of data to be manipulated as it is analogous to other limitations found to be mere data gathering by the courts such as obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) or selecting a particular source or type of data to be manipulated such as selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, this limitation only amounts to mere data gathering and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis for the independent claim, the claim considered as a whole does not amount to significantly more than the abstract idea. Furthermore, the additional limitation of sending an undeleted portion of the recorded measurement data... after the selected data is deleted is insignificant extra solution activity recited at a high level of generality (for example, a mechanism for sending the data and a target of the sent data are not even specified) and amounts to activity recognized by the courts as well understood, routine, and conventional. For example, courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 as well understood, routine, and convention activity. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible.
Regarding claims 12-21: 
Claims 12-21 are rejected according to a similar analysis to that performed above for claims 1-11 as claims 12-21 recite all of the same limitations, but do not recite the additional elements of the generic computer components (i.e. the processor and computer readable instructions).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11, 13-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 3: 
Claims 3 additionally recites, “wherein the analysis... calculates... and sets the priority for each of the plurality of physical sensors....”. However, claim already recites a separate step of “setting a priority for each of the plurality of physical sensors based on the analyzed measurement data”. Accordingly, it is unclear whether the step to set the priority for each of the plurality of sensors in claim 3 is the same setting step from claim 1 or not and the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “wherein the analysis... calculates... and wherein the setting sets the priority... 
Regarding claims 4-5: 
Claims 4-5 are rejected for reciting a similar logical incongruence as that identified for claim 3 in the analysis above. 
Regarding claims 3 and 13: 
Claims 3 and 13 recite, “the recorded measurement data acquired from each of the plurality of physical sensors during a predetermined time period”, “the plurality of physical sensors having a smaller variance”, and “the plurality of physical sensors having a greater variance”. There is insufficient antecedent basis for these limitations in the claim. Accordingly, the scope of the claims cannot be determined and the claims are indefinite.  
Regarding claims 4 and 14: 
Claims 4 and 14 recite, “the recorded measurement data acquired from each of the plurality of physical sensors during a predetermined time period”, “the plurality of physical sensors having a smaller variation”, and “the plurality of physical sensors having a greater variation”. There is insufficient antecedent basis for these limitations in the claim. Accordingly, the scope of the claims cannot be determined and the claims are indefinite. 
Regarding claims 5 and 15: 
Claims 5 and 15 recite, “the plurality of physical sensors having a smaller difference”, and “the plurality of physical sensors having a greater difference”. There is insufficient antecedent basis for these limitations in the claim. Accordingly, the scope of the claims cannot be determined and the claims are indefinite. 
Regarding claims 11 and 21: 
Claims 11 and 21 recite, “the recorded measurement data acquired from each of the plurality of physical sensors after the selected data is deleted”. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that claims 1 and 12 do not positively recite any measurement data recorded or acquired after the selected data is deleted. Accordingly, the scope of the claims cannot be determined and the claims are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2019/0280896 A1 (Imamura) in view of US Patent Application Pub. No. US 2020/0225655 A1 (Cella) in further view of US Patent No. US 10,484,902 B2 (Fukuta).
Regarding claim 1 and analogous claim 12: 
Imamura discloses, a data management system comprising a processor (CPU of the control unit (220) of the gateway (100) and computer readable instructions (includes software for operating stored in the storage unit (200) of the control unit (220) [0041]) which when executed by the processor perform a method using a plurality of physical sensors comprising: (the control unit (220) is part of a cloud service (1) [Fig. 1] [0015] with (sensors (103-106) [Fig. 1] [0016] and a gateway (100) that collects data using a plurality of sensor (103) [Fig. 1] [Fig. 2]) acquiring, by the control of the processor from each of the plurality of physical sensors, measurement data generated by measuring a measurement target (gateway (100) acquires data [Fig. 1] [0020] with the sensor data communication unit (201) (i.e. software operating on the CPU of control unit (220) [0045]) from sensors (103-106) [Fig. 1] [0020]. Sensors convert a measured value, which is sensing data of a target, into measurement data [0016]); recording, by control of the processor, the measurement data acquired from each of the plurality of physical sensors to from recorded measurement data (backup management unit (205) (i.e. software operating on the CPU of control unit (220) [0045]) stores back up data, which is classified and backed up based on the sensor (i.e. to form recorded measurement data) (S307) [0027] [0033] [0055] [0058] [0070] [Fig. 8]); analyzing, by control of the processor, the recorded measurement data to form analyzed measurement data, and setting a priority for the sensor data based on the analyzed measurement data (by disclosing the priority determination unit (203) (i.e. software operating on the CPU of control unit (220) [0045]) determines a priority of the data based on the sensor [0005] and the priority definition table [0031], where the priority is defined based on a numerical order, and the order is defined based on the timestamp of the data (i.e. the measurement data is analyzed to determine its priority it according to its timestamp) (i.e. analyzes the measurement data to form analyzed measurement data) and the type of data obtained from the sensor, where the third item in the numerical order includes measured values from the sensor (EXAMINER NOTE: “to form analyzed measurement data” is interpreted in line with the specification (which does not indicate any output of “analyzed measurement data”) as meaning that the recorded data is analyzed, which may not change the form or structure of the recorded measurement data at all, the only difference between “recorded measurement data” and “analyzed measurement data” is that the “analyzed measurement data” is “recorded measurement data” that has been analyzed, even though it may otherwise be identical) [0037]. The priority reflects the priority with which the data should be relayed/transmitted to a server (i.e. collected by a server) for statistical processing, visualization, analysis, and diagnosis [Abstract] [0005] [0022] [0024] [0057-0058]); selecting, by control of the processor, data to be deleted from the recorded measurement data according to association with a lowest priority sensor data among the plurality of sensor data, the lowest priority having been determined based on the analyzed measurement data, to form selected data (by disclosing that when the backup management unit (205) (i.e. software operating on the CPU of control unit (220) [0045]) backs up new data beyond a capacity of the backup area, the backup management unit deletes data having a lowest priority (i.e. selects data among the plurality of sensor data to be deleted, the lowest priority having been determined based on the analyzed measurement data, to form selected data) (as the selected data as a lower priority than a priority of new data among all the data stored in the backup area) based on the type of data received from the sensor and the timestamp of the data (i.e. based on the analyzed measurement data) [0035] [0071]) and deleting, by control of the processor, the selected data from the recorded measurement data (by disclosing that the data backup unit deletes the data having the lower priority as outlined above [0035]).
Imamura does not explicitly disclose, but Cella teaches that and setting a priority for each of the plurality of physical sensors such that the priority for selecting data to be deleted may be according to association with a lowest priority sensor among the plurality of physical sensors [such that the lowest priority sensor may be determined] (by teaching that if there are constraints on data collection, a rule may indicate that one goal takes precedence, such that the data collection for the smart bands (i.e. an input or group of inputs (i.e. sensors)) [0286] associated with that goal are maintained as others are paused or shut down (i.e. some sensors are prioritized) [1062, 1454]. Additionally, a sensed parameter group (i.e. including a plurality of physical sensors selected for collecting data) may be updated by updating a priority corresponding to a sensor from the sensed parameter group [1123, 1127, 1161-63. 1240]. The priority reflects a sensor that should be prioritized if environmental conditions prevent data receipt (i.e. transmission) from all panned sensors [1123, 1150] (i.e. least priority is given to the lowest priority sensor). Additionally, a storage value corresponding to at least one sensor (i.e. a priority value of a sensor) may be updated, which corresponds to whether data from the sensor should be stored at a higher or lower resolution, or over a longer or shorter period of time) [1123, 1150]. Updating the sensor priority may be part of updating the sensed parameter group by the sensor learning circuit to improve sensing performance [1121]. Determining a sensor priority value may include determining at least one of a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision [2739]. The sensor priority may be used to update the data storage profile [1676] [2739]. The data storage profile circuit prepares the data storage profile that directs sensor data to memory storage, including moving sensor data in a controlled manner from one memory storage to another, using a network [1676]. The storage data profile includes a data storage plan that determines how much of the sensor data values to store initially, and a plan for the transmission of data [1677]. The data may be planned to be stored locally, and then transmitted in bursts to a data controller, which may be instructed to transmit the data to a cloud-computer device on a schedule, for example, as the memory on the data controller reaches a threshold [1678]. The data controller may have limited storage, and selectively pass sensor data along (i.e. not all sensor data is prioritized for transmission), with a subset of the data being communicated at a given time due to bandwidth considerations imposed by environmental constraints (i.e. not all sensor data is transmitted) [1144, 1166, 1572, 1676]. The data storage profile may include a plan to reduce the storage of the data (i.e. delete) after a period of time or selected event [1678]. The data storage profile may include individual treatment for each of the sensors (i.e. some sensors’ data may be deleted, but not other sensors’ data) [1678]. The data storage profile may include individual treatment of data from a single sensor according to an update of the data storage profile and a system condition, such as a network issue [1678]. Storing sensor data on various devices consumes memory on the device, and transferring data consumes network bandwidth of the system. Therefore, improved or optimal configuration and updating of the data storage provides for lower utilization of system resources and allows for storage of sensor data with higher resolution, over longer timeframes, and from a larger number of sensors [1676]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transmission priority (including relevant factors such as the sensor, data type priority, and age) as disclosed by Imamura to include a factor related to the priority of the sensor that created the data, based on a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision as taught by Cella such that the lowest priority data from the lowest priority sensor would be deleted first. 
One of ordinary skill in the art would have been motivated to make this modification because updating a priority of a sensor, and utilizing the priority of a sensor in determinations of where data should be stored and transmitted in light of environmental and network constraints is useful to improve sensing performance and allow for an improved or optimal configuration of the data storage system to allow for lower utilization of system resources and greater storage of sensor data with higher resolution, over longer timeframes, and from a larger number of sensors with less network bandwidth, as taught by Cella in [1144] [1147] [1676].
Imamura in view of Cella does not explicitly disclose, but Fukuta teaches, analyzing the recorded measurement data to form analyzed measurement data, and setting a priority for each of the plurality of physical sensors based on the analyzed measurement data [such that selecting data to be deleted from the recorded measurement data according to association with a lowest priority sensor among the plurality of sensors (i.e. according to Imamura in view of Cells) would be determined based on the lowest priority having been determined based on the analyzed measurement data] (by teaching that management data is collected from a device. The management data may include hardware information, communication information, and peripheral information (i.e. such as battery level or ambient temperature (i.e. from sensors) (i.e. measurement data)) [Col 3: lines 39-52]. The collection manipulation information (332) determines which management data (i.e. such as sensor data) is collected [Col 6: lines 53-58]. The priority of different management data may be determined according to a calculation [Col 6: line 53 – Col 7: line 14]. The calculation may include determining a contribution degree, which indicates the contribution of the management data to the failure analysis (i.e. predictive degree/accuracy/precision), determined from a minimum value, a maximum value, and a difference between the max and min values in a certain period from the collected management data (i.e. based on the analyzed measurement data) [Col 7: lines 3-31] [Col  8: lines 7-13]. A collection priority is determined for each device for each collection manipulation information (i.e. for each type of management data (i.e. for each of the plurality of physical sensors (i.e. based on the analyzed measurement data from each of the plurality of physical sensors)) [Col 7: lines 45-60]. A high priority indicates that the value of the collection priority increases and the probability that collection of the management data is high. Correspondingly, a low collection priority indicates the collection priority is small and collection of the management data has a low priority [Col 8: lines 15-35]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the priority of each sensor determined based on based on a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision and used to determine the priority of data to deleted (and therefore not collected by the cloud server) disclosed by Imamura in view of Cella to include a factor in the priority determination for the sensor based on the contribution degree (i.e. predictive degree/accuracy/precision) determined from the mix, max, and difference of the data (i.e. setting a priority for each of the sensors based on the analyzed measurement data, and so that a lowest priority sensor is determined based on the measurement data) and adjust the priority of sensors accordingly (i.e. a low difference sensor is given low priority a high difference sensor is given a high priority)  as taught by Fukuta. 
One of ordinary skill in the art would have been motivated to make this modification because prioritization of the data according to its contribution degree allows for resources for the transmission of the data to keep from being pressurized, and to improve the accuracy of analysis based on the collected data as the data is collected (i.e. sent to the server (102) of Cella) and not collected (i.e. deleted from the gateway device before being sent to the server (102) as taught by Cella) according to a priority, as taught by Fukuta in [Col 5: lines 40-46] [Col 14: lines 24-67]. 
Regarding claim 11 and analogous claim 21: 
The data management system comprising the processor and computer readable instructions according to claim 1 is made obvious by Imamura in view of Cella in further view of Fukuta (Imamura-Cella-Fukuta). 
Imamura further discloses, further comprising sending an undeleted portion of the recorded measurement data acquired from each of the plurality of physical sensors after the selected data is deleted (by disclosing that the gateway sends (S305) the data to the cloud server (102) based on the priority of the sensor data through cellular communication (111) with the wireless communication unit (230) (i.e. data sending unit) after the connection is restored (i.e. after deleting data in the data backup unit of the one of the plurality of physical sensors) [0024] [0035-0038] [0070-0071] [0084] [Fig. 1] [Fig. 2] [Fig. 3]).
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura-Cella-Fukuta in further view of the webpage titled “Predictive Data Analytics With Apache Spark (Part 3 Feature Engineering)” by Boutros El-Gamil on the data-automaton website, as preserved by the Internet Archive on 25 November 2019 (El-Gamil).
Regarding claim 3 and analogous claim 13:
The data management system comprising the processor and computer readable instructions according to claim 1 is made obvious by Imamura-Cella-Fukuta. 
Imamura teaches that maximum and minimum values as well as other values are important for calculations and determinations performed based on the sensor data [0004] [0022] [0024].
Imamura does not explicitly disclose, but Cella teaches wherein analysis sets the priority for each of the plurality of physical sensor based on characteristics of the sensor data, including predictive value (by teaching that the priority may be based on signal effectiveness of the sensor, sensitivity of the sensor, predictive confidence of the sensor, a predictive delay time of the sensor, a predictive accuracy of a sensor, or a predictive precision of a sensor (i.e. all analysis) [2739]. The sensor priority may be used to update a data storage profile [2739]. One or more feature vectors may be generated based on the received data from the sensors for use in machine-learning pre-processing at an edge device [2377-81]. The feature vectors may include sensor data from a single sensor (i.e. each feature vector contains a single sensor’s data over a period of time (i.e. a predetermined period)) [2377]. The edge device may also make determinations relating to the manner by which sensor data is transmitted to the backend system or stored at the edge device [2379]. Pre-processing the data with the machine learning model before uploading it may reduce the amount of bandwidth utilized to upload the sensor data [2387]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transmission priority (including relevant factors such as data type and age) as disclosed by Imamura to include a factor related to the priority of the sensor that created the data as taught by Cella, such as based on characteristics of the predictive value of data output from the sensor as taught by Cella. Furthermore, to process the data using machine learning pre-processing based on feature vectors of the sensor data during a period of time before uploading the data of the server to reduce the amount of bandwidth utilized in transmitting the data to the service as taught by Cella. 
One of ordinary skill in the art would have been motivated to make this modification because updating a priority of a sensor, and utilizing the priority of a sensor in determinations of where data should be stored and transmitted in light of environmental and network constraints is useful to improve sensing performance and allow for an improved or optimal configuration of the data storage system to allow for lower utilization of system resources and greater storage of sensor data with higher resolution, over longer timeframes, and from a larger number of sensors with less network bandwidth, as taught by Cella in [1144] [1147] [1676]. Furthermore, it would reduce the amount of bandwidth consumed by transmitting the data to the server as taught by Cella in [2387] 
Imamura does not explicitly disclose, but Fukuta teaches, the analysis calculates a difference of the recorded measurement data acquired from each of the plurality of physical sensors during a predetermined measurement period, and set the priority for each of the plurality of physical sensors such that sensors among the plurality of physical sensors having a smaller difference are set to a lower priority than sensors among the plurality of physical sensors having a greater difference (by teaching that management data is collected from a device. The management data may include hardware information, communication information, and peripheral information (i.e. such as battery level or ambient temperature (i.e. from sensors) (i.e. measurement data)) [Col 3: lines 39-52]. The collection manipulation information (332) determines which management data (i.e. such as sensor data) is collected [Col 6: lines 53-58]. The priority of different management data may be determined according to a calculation [Col 6: line 53 – Col 7: line 14]. The calculation may include determining a contribution degree, which indicates the contribution of the management data to the failure analysis, determined from a minimum value, a maximum value, and a difference between the max and min values in a certain period from the collected management data (i.e. based on the analyzed measurement data, i.e. based on the measurement data acquired from each of the plurality of physical sensors during a predetermined measurement period) [Col 7: lines 3-31] [Col  8: lines 7-13]. A collection priority is determined for each device for each collection manipulation information (i.e. for each type of management data (i.e. for each of the plurality of physical sensors (i.e. based on the analyzed measurement data from each of the plurality of physical sensors)) [Col 7: lines 45-60]. A high priority indicates that the value of the collection priority increases (based on a high difference) and the probability that collection of the management data is high. Correspondingly, a low collection priority indicates the collection priority is small (based on a low difference) and collection of the management data has a low priority [Col 8: lines 15-35]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the priority of each sensor determined based on based on a signal effectiveness, a sensitivity, a predictive delay time, a predictive accuracy, and a predictive precision and used to determine the priority of data to delete disclosed by Imamura in view of Cella to include a factor in the priority determination based on the contribution degree (i.e. predictive degree/accuracy/precision) determined from the mix, max, and difference of the data (i.e. analysis of the recorded data) and adjust the priority of sensors accordingly (i.e. a low difference sensor is given low priority a high difference sensor is given a high priority) as taught by Fukuta.  
One of ordinary skill in the art would have been motivated to make this modification because prioritization of the data according to its contribution degree allows for resources for the transmission of the data to keep from being pressurized, and to improve the accuracy of analysis based on the collected data as the data is collected according to a priority, as taught by Fukuta in [Col 5: lines 40-46] [Col 14: lines 24-67]. 
Imamura does not explicitly disclose, but El-Gamil teaches, to calculate a variance of the recorded measurement data for each of the plurality of physical sensors during a predetermined period, and set the priority for each of the plurality of physical sensors such that sensors among the plurality of physical sensors having a smaller variance are set to a lower priority than sensors among the plurality of physical sensors having a greater variance (by teaching that data features that have no or low variance over time are useless in building predictive models, and it is desired to remove these features to reduce data dimensionality [pg. 1: §1 Remove Low Variance Features]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified setting the priority of the sensor data based on the analyzed measurement data indicating predictive characteristics of the sensor data disclosed by Imamura-Cella-Fukuta to include setting the priority for a sensor with a low variance to a lower priority than a priority for a sensor with a high variance according to the priority setting scheme taught by Imamura-Cella-Fukuta so that the sensor with a feature vector with low variance is deleted as taught by El-Gamil. 
One of ordinary skill in the art would have been motivated to make this modification because Cella teaches setting a priority based on predictive characteristics of the sensor data, and El-Gamil teaches that sensor data used as a feature vector in a predictive data model with no or very low variance is useless in [pg. 1: §1 Remove Low Variance Features]. 
Regarding claim 4 and analogous claim 14:
The data management system comprising the processor and computer readable instructions according to claim 1 is made obvious by Imamura-Cella-Fukuta. 
Claim 4 is rejected under a similar analysis performed for claim 3 because a variance is a measure of variability (i.e. a variation), as it measures the average squared difference between each value to the mean (i.e. a variation).
Regarding claim 5 and analogous claim 15:
The data management system comprising the processor and computer readable instructions according to claim 1 is made obvious by Imamura-Cella-Fukuta. 
Claim 5 is rejected under a similar analysis performed for claim 3 because a variance is a measure of the square of the difference between each value to the mean (a mean may be used as an estimate (i.e. estimation data estimated)) (i.e. difference between estimation data estimated and the measurement data).
Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura-Cella-Fukuta in further view of US Patent Application Pub. No. US 2020/0026435 A1 (Satou).
Regarding claim 6 and analogous claim 16:
The data management system comprising the processor and computer readable instructions according to claim 1 is made obvious by Imamura-Cella-Fukuta. 
Imamura does not explicitly disclose, but Satou teaches, wherein the priority is dynamically set for each of the plurality of physical sensors (by teaching that the priority for the sensor data may be calculated in response to the total volume of sensor data being over a predetermined value (S2) [Fig. 6] [0049-0050] (i.e. dynamically – insofar as “dynamically” is interpreted in line with originally filed claim 9 (i.e. including “in response to occurrence of a predetermined event) and Applicant’s description in [0060] of the specification that updating the priority in response to a predetermined event is “dynamically” updating the priority). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified removing the low priority data based on the sensor priority, data type priority, and time disclosed by Imamura in view of Cella to include calculating the priority of the data (i.e. based on the sensor priority, data type priority, contribution degree and time as taught by Imamura-Cella-Fukuta) in response to the total volume of sensor data being over a predetermined value as taught by Satou. 
One of ordinary skill in the art would have been motivated to make this modification because in this way, the unnecessary thinning of data may be prevented, and it can ensure that a size of the sensor data is equal to or lower than the predetermined upper limit, where only low priority data, which is not of interest to a viewer, is deleted, as taught by Satou in [0038] [0052]. 
Regarding claim 7 and analogous claim 17:
The data management system comprising the processor and computer readable instructions according to claim 6 is made obvious by Imamura-Cella-Fukuta in further view of Satou (Imamura-Cella-Fukuta-Satou). 
Imamura does not explicitly disclose, but Satou teaches, wherein the priority is further set for each of the plurality of physical sensors at a predetermined timing (by teaching that the priority for the sensor data may be calculated in response to the total volume of sensor data being over a predetermined value (S2) (i.e. at a predetermined timing) [Fig. 6] [0049-0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified removing the low priority data based on the sensor priority, data type priority, and time disclosed by Imamura in view of Cella to include calculating the priority of the data (i.e. based on the sensor priority, data type priority, contribution degree and time as taught by Imamura-Cella-Fukuta) in response to the total volume of sensor data being over a predetermined value as taught by Satou. 
One of ordinary skill in the art would have been motivated to make this modification because in this way, the unnecessary thinning of data may be prevented, and it can ensure that a size of the sensor data is equal to or lower than the predetermined upper limit, where only low priority data, which is not of interest to a viewer, is deleted, as taught by Satou in [0038] [0052]. 
Regarding claim 8 and analogous claim 18:
The data management system comprising the processor and computer readable instructions according to claim 7 is made obvious by Imamura-Cella-Fukuta-Satou. 
Imamura further discloses, wherein the priority setting unit is further configured to change a criterion for setting the priority for each of the plurality of physical sensors (by teaching that the priority definition table (206) can be rewritten as necessary from the setting PC (112) (i.e. configure to change the criterion for setting the priority for each of the plurality of physical sensors) [0055]). 
Regarding claim 9 and analogous claim 19:
The data management system comprising the processor and computer readable instructions according to claim 6 is made obvious by Imamura-Cella-Fukuta-Satou. 
Imamura does not explicitly disclose, but Satou teaches, wherein the priority s is further set priority for each of the plurality of physical sensors in response to an occurrence of a predetermined event (by teaching that the priority for the sensor data may be calculated in response to the total volume of sensor data being over a predetermined value (S2) (i.e. a predetermined event) [Fig. 6]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified removing the low priority data based on the sensor priority, data type priority, and time disclosed by Imamura in view of Cella to include calculating the priority of the data (i.e. based on the sensor priority, data type priority, contribution degree and time as taught by Imamura-Cella-Fukuta) in response to the total volume of sensor data being over a predetermined value as taught by Satou. 
One of ordinary skill in the art would have been motivated to make this modification because in this way, the unnecessary thinning of data may be prevented, and it can ensure that a size of the sensor data is equal to or lower than the predetermined upper limit, where only low priority data, which is not of interest to a viewer, is deleted, as taught by Satou in [0038] [0052]. 
Regarding claim 10 and analogous claim 20:
The data management system according to claim 9 is made obvious by Imamura-Cella-Fukuta-Satou. 
Imamura further discloses, wherein a criterion for setting the priority is changed for each of the plurality of physical sensors (by teaching that the priority definition table (206) can be rewritten as necessary from the setting PC (112) (i.e. configure to change the criterion for setting the priority before or after the occurrence of the predetermined event (i.e. because it can be rewritten whenever from the setting PC (112))) [0055]). 

Response to Arguments
In response to the amendments to the claims, the previous objections to the claims have been withdrawn. However, in response to the amendments to the claims, new objections to claims 1, and 3-21 have been made as seen in the corresponding section above.
In response to the amendments to the claims, some of the previous 35 U.S.C. §112(b) rejections have been withdrawn as seen in the corresponding section above. However, antecedent basis issues remain with claims 3-5, 11, 13-15 and 21. Accordingly, claims 3-5, 11, 13-15 and 21 are rejected under 35 U.S.C. §112(b). 
In response to the amendments to the claims, the previous 35 U.S.C. §112(a) rejections have been withdrawn.
In response to Applicant’s arguments regarding the allowability of the claims over the prior art, Applicant’s arguments have been considered but are not persuasive.
The Applicant argues that Fukuta teaches “at best, that a lower priority sensor would never be collected in the first place”. The Examiner respectfully disagrees. Fukuta teaches assigning a priority to a sensor based on the analyzed measurement from the sensor. Per the combination performed by the Examiner, one of ordinary skill in the art would have been modified to apply this priority for the sensor to the data collection scheme with priorities as taught by Imamura in view of Cella because prioritization of the data according to its contribution degree allows for resources for the transmission of the data to keep from being pressurized, and to improve the accuracy of analysis based on the collected data as the data is collected (i.e. sent to the server (102) of Cella) and not collected (i.e. deleted from the gateway device before being sent to the server (102) and therefore not collected as taught by Cella) according to a priority, as taught by Fukuta in [Col 5: lines 40-46] [Col 14: lines 24-67]. Accordingly, one of ordinary skill in the art would understand that the priority taught by Fukuta can generically apply to the sensors and its data and does not need to be specifically applied to prevent the collection of the data in the first place as argued by Applicant.
Additionally, assuming arguendo that Applicant’s characterization of Fukuta is correct, the Examiner notes that the gateway of Imamura in view of Cella forwards data to a cloud server for collection. Accordingly, one of ordinary skill in the art would appreciate that deleting sensor data on the gateway device of Imamura in view of Cella would prevent its collection by the cloud server. Therefore, one of ordinary skill in the art would appreciate that relying on Fukuta’s teaching of preventing the collection of a sensor’s data in the first place based on the sensor’s priority could be applied to the cloud server of Imamura in view of Cella by deleting the data from the gateway device so that the sensor’s data is “never collected in the first place” by the cloud server. 
Finally, the Examiner notes that Fukuta was only relied on to teach that a priority of a sensor and its data may be obtained by analyzing the sensor’s previously measured data and therefore Fukuta teaches, “the lowest priority having been determined based on the analyzed measurement data” as claimed. Although the applicant has argued otherwise, the Applicant provides no specific arguments as to why Fukuta’s analysis of the measurement data of a sensor to determine a priority of a sensor does not teach “the lowest priority having been determined based on the analyzed measurement data”. Furthermore, applicant’s argument that “Fukuta fails to teach selecting data which has already been collected and recorded, to then be deleted” is unpersuasive as Applicant’s arguments are against the references individually where a combination of references was relied upon, and Fukuta was not relied upon to teach the limitation argued by Applicant. 
In response to Applicant’s arguments regarding the allowability of the claims. The Applicant’s arguments have been considered but are not persuasive because each of claims 1 and 3-21 are subject to one or more outstanding objections, 35 U.S.C. §101 rejections, 35 U.S.C. §112(b) rejections, and 35 U.S.C. §103 rejections. Accordingly, the claims are not indicated as allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139